UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1033


UNITED STATES OF AMERICA ex rel. DRC, Incorporated, ex rel.
Robert J. Isakson; WILLIAM D. BALDWIN,

                Plaintiffs - Appellees,

          v.

SCOTT CUSTER, County of Fairfax, Virginia,

                Defendant – Appellant,

          and

CUSTER BATTLES, LLC; SECURE GLOBAL DISTRIBUTION, a resident
of Lebanon; MIDDLE EAST LEASING, a Cayman Islands entity;
CUSTER BATTLES LEVANT, a Lebanese entity; MICHAEL BATTLES,
State of Rhode Island; JOSEPH MORRIS; MOHAMMED ISSAM ABU
DARWISH, a citizen of Lebanon who resides in Lebanon and
Iraq; MURTAZA LAKHANI, a citizen of Pakistan who resides in
Canada and Iraq; LARU, LIMITED,

                Defendants,

UNITED STATES OF AMERICA,

                Party-in-Interest.



                              No. 10-1055


UNITED STATES OF AMERICA ex rel. DRC, Incorporated, ex rel.
Robert J. Isakson; WILLIAM D. BALDWIN,

                Plaintiffs - Appellants,

          v.
CUSTER BATTLES, LLC; MIDDLE EAST LEASING, a Cayman Islands
entity; SECURE GLOBAL DISTRIBUTION, a resident of Lebanon;
CUSTER BATTLES LEVANT, a Lebanese entity,

                 Defendants – Appellees,

          and

MICHAEL BATTLES, State of Rhode Island; JOSEPH MORRIS; SCOTT
CUSTER, County of Fairfax, Virginia; MOHAMMED ISSAM ABU
DARWISH, a citizen of Lebanon who resides in Lebanon and
Iraq; MURTAZA LAKHANI, a citizen of Pakistan who resides in
Canada and Iraq; LARU, LIMITED,

                 Defendants,

UNITED STATES OF AMERICA,

                 Party-in-Interest.



                               No. 10-2215


UNITED STATES OF AMERICA ex rel. DRC, Incorporated, ex rel.
Robert J. Isakson; WILLIAM D. BALDWIN,

                 Plaintiffs - Appellees,

          v.

JOSEPH MORRIS,

                 Defendant – Appellant,

          and

CUSTER BATTLES, LLC; SECURE GLOBAL DISTRIBUTION, a resident
of Lebanon; MIDDLE EAST LEASING, a Cayman Islands entity;
CUSTER BATTLES LEVANT, a Lebanese entity; SCOTT CUSTER,
County of Fairfax, Virginia; MICHAEL BATTLES, State of Rhode
Island; MOHAMMED ISSAM ABU DARWISH, a citizen of Lebanon who
resides in Lebanon and Iraq; MURTAZA LAKHANI, a citizen of
Pakistan who resides in Canada and Iraq; LARU, LIMITED,

          Defendants,

                                    2
UNITED STATES OF AMERICA,

          Party-in-Interest.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:04-cv-00199-TSE)


Submitted:   August 31, 2011         Decided:   September 15, 2011


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Custer, Bradenton, Florida; Joseph Morris, Ridgefield,
Connecticut, Appellants/Appellees Pro Se.   Victor A. Kubli,
KUBLI    &    ASSOCIATES,    P.C.,  Vienna,   Virginia,  for
Appellees/Appellants Relators.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

              In this qui tam action brought pursuant to the False

Claims Act, 31 U.S.C.A. §§ 3729-3732 (West 2003 & Supp. 2011), a

jury returned a verdict of $3 million in favor of relators.                              The

district court entered an order trebling the amount of damages

and    imposing    penalties         of     $198,000    pursuant      to    31   U.S.C.A.

§ 3729(a).        The court also awarded relators thirty percent of

the    damages     and    penalties          awarded,     in    accordance       with     31

U.S.C.A.      § 3730(d)(2).           In     Nos.   10-1033     and     10-2215,     Scott

Custer and Joseph Morris, respectively, appeal this order.                                We

have reviewed the record, the applicable statutes and case law,

and the parties’ arguments on appeal.                          We conclude that the

jury’s verdict is supported by evidence presented at trial and

that    the     court     properly          assessed    damages,        penalties,       and

relators’ statutory share.                We therefore affirm.

              The district court also entered orders awarding costs

and    attorney’s       fees    to    relators.         In   No.   10-1055,      relators

cross-appeal,       arguing          that     the   fee      awarded       to    Kubli     &

Associates, P.C., was improperly calculated.                        We have reviewed

the    record     and     the     district        court’s      orders      and   find     no

reversible error.         We therefore affirm for the reasons stated by

the district court.             United States ex rel. DRC, Inc. v. Custer,

United States ex rel. DRC, Inc. v. Custer Battles, LLC, United

States ex rel. DRC, Inc. v. Morris, No. 1:04-cv-00199-TSE (filed

                                              4
Nov. 24, 2009, entered Nov. 25, 2009; filed August 6, 2010,

entered August 9, 2010).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                5